EXHIBIT 10.6


PAYMENT, RETIREMENT AND RELEASE AGREEMENT
 
This Payment, Retirement and Release Agreement (the “Agreement”) is dated as of
July 27, 2006 by and between the Pension Benefit Guaranty Corporation, an agency
of the Federal Government of the United States of America (“PBGC”) and
PubliCARD, Inc., a Pennsylvania corporation (“PubliCARD”).


WITNESSETH:


WHEREAS, PubliCARD maintained a pension plan for certain of its employees known
as the Publiker Retirement Income Plan (“Plan”), a defined benefit pension plan
covered by Title IV of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”);


WHEREAS, by agreement dated September 23, 2004, PubliCARD and PBGC agreed that
the Plan should be terminated with an effective termination date of March 31,
2003 (the “Termination Date”), and that PBGC should thereafter act as statutory
trustee of the Plan;


WHEREAS, as a result of the termination of the Plan and pursuant to Section 4062
of ERISA, PubliCARD and each member of its controlled group (as that term is
defined in Section 4001(a)(14) of ERISA), including its wholly-owned subsidiary,
Infineer, Ltd. (“Infineer”), became jointly and severally liable to the PBGC, as
a United States government agency and as the statutory trustee of the Plan, for
the amount of unfunded benefit liabilities (as that term is defined in Section
4001(a)(18) of ERISA) under the Plan and for the amount of unpaid contribution
owed to the Plan as of the Termination Date (the unfunded benefit liabilities
and the unpaid contributions are hereinafter collectively referred to as the
“Termination Liabilities”);


WHEREAS, PBGC and PubliCARD entered into a Settlement Agreement dated as of
September 23, 2004 (as amended and restated as of June 1, 2005, the “Settlement
Agreement”) providing for the settlement of the Termination Liabilities and
delivery of PubliCARD’s Promissory Note dated September 23, 2004, payable to the
order of PBGC in the amount of $7,501,310 (the “Note”);


WHEREAS, no payments have been made in respect of the Note; and


WHEREAS, PBGC and PubliCARD wish to provide for the settlement and discharge of
PubliCARD’s obligations under the Settlement Agreement and the Note.


WHEREAS, PBGC and PubliCARD (1) intend that the transaction set forth in this
Agreement shall constitute a contemporaneous exchange for new value given to
PubliCARD, and (2) stipulate that the transaction is fair and equitable and is
the result of arm's length negotiations between PBGC and PubliCARD.


NOW, THEREFORE, the parties hereto mutually covenant and agree as follows:


SECTION I
PAYMENTS TO PBGC


1.1 Initial Payment. On the date of this Agreement, PubliCARD shall pay to PBGC
the amount of $256,391.31 by wire transfer of immediately available funds as
provided in the wire instructions attached as Exhibit A. The date and time on
which such wire transfer is sent is the “Effective Time.”


1.2 Discharge of Note and Settlement Agreement. At the Effective Time, and as a
result of the payment called for by Section 1.1, the obligations of PubliCARD
under or with respect to the Settlement Agreement and the Note shall be
satisfied and discharged in their entirety and the Settlement Agreement and the
 
 

--------------------------------------------------------------------------------

 

Note shall terminate and be of no further effect. Promptly after the Effective
Time, PBGC shall use its best efforts to return the Note to PubliCARD, marked
cancelled.


1.3 Release of Security. At the Effective Time, all security interests, liens or
other encumbrances in assets (including capital stock of subsidiaries) of
PubliCARD and each present or former member of its Controlled Group (as that
term is defined in Section 4001(a)(14) of ERISA), including Infineer, in favor
of PBGC shall be released and discharged and the obligations of PubliCARD under
or with respect to the Security Documents (as defined in Section II of the
Settlement Agreement) and such security interests, liens or other encumbrances
shall be terminated and of no further effect. On and after the Effective Date,
PBGC shall execute and deliver all documents and take such other action as
PubliCARD may reasonably request in order to effect or evidence the discharge of
such security interests, liens or other encumbrances and shall use its best
efforts to return to PubliCARD any stock certificates or other instruments
pledged as security.


SECTION II
ADDITIONAL PAYMENTS TO PBGC


2.1 Through July 27, 2011. If, during the period from the date of this Agreement
through July 27, 2011, PubliCARD receives Net Proceeds in excess of $250,000,
PubliCARD shall pay to PBGC 50% of the amount of such excess. Net Proceeds shall
mean the amount received by PubliCARD in cash or marketable securities, less the
amount of reasonable transaction costs and expenses (including marketing costs
and expenses, closing costs and expenses, commissions of investment bankers,
brokers and other intermediaries, attorneys’ fees and expenses and deed
preparation fees and expenses) and debt paid, retained or assumed, from any of
the following:



     
a. the sale by PubliCARD of any or all capital stock of Infineer;




     
b. the sale by Infineer of all or substantially all of its assets and a
distribution of the proceeds of such sale to PubliCARD;




     
c. the sale by PubliCARD of any or all capital stock of TecSEC, Incorporated
(“TecSEC”); or




     
d. proceeds received by PubliCARD from settlements, buyouts or assignments of
claims with respect to insurance policies covering environmental liabilities for
which claims were made prior to the date hereof.



The first payment of amounts due under this Section 2.1 shall be made within 15
days after the first date on which Net Proceeds exceeds $250,000 and additional
payments shall be made from time to time thereafter within 15 days after
additional Net Proceeds are received. Deferred payments of purchase price,
escrowed amounts and the like shall not be taken into account until actually
received by PubliCARD.


2.2 On July 27, 2011. If, on July 27, 2011, (i) PubliCARD exists as a going
concern and (ii) PubliCARD holds capital stock of Infineer (and Infineer exists
as a going concern) or capital stock of TecSEC (and TecSEC exists as a going
concern), for purposes of Section 5.1, PubliCARD shall be deemed to have sold
such capital stock of Infineer and TecSEC so held by it on July 27, 2011 for its
fair market value (“Deemed Net Proceeds”), as reasonably determined by the Board
of Directors of PubliCARD and agreed to by the PBGC. At the request of PBGC,
PubliCARD shall provide to PBGC information in its possession deemed relevant to
confirming the fair market value of such capital stock. Such Deemed Net Proceeds
shall be added to Net Proceeds under Section 2.1 for purposes of determining the
amount of additional payments to the PBGC, if any.
 
-2-

--------------------------------------------------------------------------------

 
 
SECTION III
RELEASE


PBGC hereby releases and forever discharges PubliCARD and each present or former
member of its Controlled Group (as that term is defined in Section 4001(a)(14)
of ERISA), including Infineer, and their respective past and present corporate
parents, subsidiaries, affiliates, shareholders, custodians, agents, advisors,
officers, directors, assigns, employees, representatives, receivers, heirs,
executors, trustees and administrators, and/or the heirs, executors,
administrators, successors and assigns of each of the foregoing, from any and
all claims, actions, demands, causes of action and allegations of liability past
or present, known or unknown, arising from or in connection with the Plan, the
Termination Liabilities, the Settlement Agreement or the Note that PBGC may have
had or may now have or may in the future have, in law (federal, state, or
foreign, including ERISA), admiralty or equity. However, the foregoing release
shall not apply to any claim arising under this Agreement.


SECTION IV
REPRESENTATIONS AND WARRANTIES
 
4.1 PubliCARD represents and warrants to PBGC as follows: It has full power and
authority to enter into this Agreement and to perform its obligations hereunder,
and this Agreement constitutes a legal, valid, and binding obligation of
PubliCARD, enforceable in accordance with the terms hereof. The person executing
this Agreement on behalf of PubliCARD has authority to bind PubliCARD hereunder.


4.2 PBGC represents and warrants to PubliCARD as follows: It has full power and
authority to enter into this Agreement and to perform its obligations hereunder,
and this Agreement constitutes a legal, valid, and binding obligation of PBGC,
enforceable in accordance with the terms hereof. The person executing this
Agreement on behalf of PBGC has authority to bind PBGC hereunder. PBGC has not
transferred or assigned the Note or any right or interest arising under the
Settlement Agreement, the Note, or the Security Documents (as defined in Section
II of the Settlement Agreement).


SECTION V
GENERAL PROVISIONS


5.1 This Agreement and the rights and obligations of the parties hereunder shall
be governed by and construed in accordance with ERISA, and to the extent not
preempted by ERISA or other federal law, the laws of the State of New York,
without regard to conflicts of law principles. The parties consent to the
jurisdiction of the United States District Court for the Southern District of
New York for any action in connection with this Agreement. If any legal action
or actions are instituted under or with respect to this Agreement, the
prevailing party shall be entitled to recover from the other party all expenses
incurred by the prevailing party relative to such legal action or actions,
including, but not limited to, court costs and reasonable attorneys' fees.
 
5.2 Failure of any party to this Agreement to enforce at any time any of the
provisions of this Agreement and course of dealing between the parties shall not
be construed to be a waiver of any provision of this Agreement, nor shall in any
way affect the validity of this Agreement or the right of either party to
enforce each and every one of the provisions of this Agreement.


5.3 This Agreement constitutes the entire and final agreement with respect to
the matters provided for herein, and no other agreement or understanding exists
between the parties.
 
5.4 This Agreement shall not be modified or amended, except by written
instrument signed by the parties hereto.
 
5.5 The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision or provisions
of this Agreement, which shall remain in full force and effect.
 
-3-

--------------------------------------------------------------------------------

 
 
5.6 This Agreement shall inure to the benefit of, and may be enforced solely by,
the parties hereto, and, in each case, their respective successors and assigns.


5.7 This Agreement may be executed in identical counterparts, each of which when
taken together shall constitute one and the same instrument. A facsimile
transmission of signature pages shall be sufficient for the purposes of this
Agreement.


5.8 Any notices, requests or other communications hereunder shall be in writing,
and shall be deemed to have been duly given when mailed by United States
registered or certified mail postage prepaid, or upon receipt if overnight
delivery service, telecopy, or telex is used, addressed as follows:


To PBGC:


Lou Batchelor
Deputy Treasurer
Treasury Division
Pension Benefit Guaranty Corporation
1200 K Street, N.W.
Washington, D.C. 20005-4026
(202) 326-4000 ext. 3482


Cecile Shaya
Lead Financial Analyst
Treasury Division
Pension Benefit Guaranty Corporation
1200 K Street N.W.
Washington, D.C. 20005
(202) 326-4000 ext. 3223


Jeffrey B. Cohen
Chief Counsel
Pension Benefit Guaranty Corporation
Suite 340
1200 K Street, N.W.
Washington, D.C. 20005-4026
(202) 326-4112 (facsimile number)
 
-4-

--------------------------------------------------------------------------------

 
 
To JPMorgan Asset Management, Inc.


David A. Groshoff
Vice President
JPMorgan Asset Management, Inc.
8044 Montgomery Road
Suite 555
Cincinnati, OH 45236


To PubliCARD:


PubliCARD, Inc.
One Rockefeller Plaza, 14th Floor
New York, N.Y. 10020
Attention: Chairman of the Board
(212) 307-5781 (facsimile number)


With copies to:


Kaye Scholer, LLP
425 Park Avenue
New York, New York 10022-3598
Attention: Joel I. Greenberg and Arthur F. Woodard
(212) 836-6555 (facsimile number)


5.9 The captions set forth in this Agreement have been inserted for convenience
of reference only and shall not in any way affect the meaning or construction of
any of the provisions of this Agreement.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.


PENSION BENEFIT GUARANTY CORPORATION


 
/s/ W. Scott Telford III

--------------------------------------------------------------------------------

Name: W. Scott Telford III
Title: Vice President JPMorgan Asset Management, Inc. as agent for the Pension
Benefit Guaranty Corporation




PubliCARD, INC.


/s/ Antonio L. DeLise

--------------------------------------------------------------------------------

Name: Antonio L. DeLise
Title: President
 
-5-

--------------------------------------------------------------------------------

 